Hill, J.
1. Elections belong to the political branch of the government, and courts of equity will not interfere to protect a purely political right. Harris v. Sheffield, 128 Ga. 299, 303 (57 S. E. 305); Walls v. Brundidge, Ann. Cas. 1915C, 980, note and authorities cited (109 Ark. 250, 160 S. W. 230) ; Dallas v. Dallas Consolidated Electric Street R. Co., 105 Tex. 337 (148 S. W. 292). The present case falls within the general rule above announced.
2. Applying the principle announced above to the facts of this case, the court erred in granting a temporary injunction.

Judgment reversed.


All the Justices concur.

A demurrer and an answer were filed, which were substantially the same, alleging, among other things, that the contemplated action of the Executive Committee in recounting the ballots cast at the primary election violates no law, and is not in violation of § 137 of tbe Political Code; that there has been no contest on the ground of illegal votes cast; that § 137 of the code applies only to a contest on the ground of illegal votes; that the contest here is on the ground of an inaccurate count only, that the request is for the Executive Committee to recount the votes; that it is not necessary to specify the votes that were inaccurately or improperly counted, and in the nature of the case it would be impossible to do so, and therefore § 137 of the Political Code does not apply to a case like the instant one. The case was submitted to the trial judge on the pleadings, no evidence being introduced. He granted a temporary injunction, and the defendants excepted.
P. B. J ohnson, J ohn T. W est, and J. B. Burnside, for plaintiffs in error.
I. S. Peebles Jr., C. H. Cohen, and B. J. Stephens, contra.